Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTIONElection/Restriction
This application contains claims directed to the following patentably distinct species:
	Species I, Fig. 6A+6B is a vapor chamber with wick structures without posts without ridges.	Species II, Fig. 9A+9B is a vapor chamber with wick structures with posts without ridges.	Species III, Fig. 21A is a vapor chamber with wick structures with posts with ridges.	Furthermore, the following subspecies are present:	Subspecies A, Fig. 10A is a vapor chamber with porous wick sections, without internal support structure.	Subspecies B, Fig. 10B is a vapor chamber with porous wick sections, with straight internal support structure.	Subspecies C, Fig. 10C is a vapor chamber with porous wick sections, with curved internal support structure.	Subspecies D, Fig. 10D is an internal support structure without a brace.	Subspecies E, Fig. 10E is an internal support structure with vascular or root system.	Subspecies F, Fig. 10F is a vapor chamber without porous wick sections, with a porous brace with straight internal support structure.	Subspecies G, Fig. 10G is a vapor chamber without porous wick sections, with a porous brace with curved internal support structure.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.Currently, claim 21 is generic.
Restriction for examination purposes as indicated is proper because all these species listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the species would require a different field of search (e.g. searching different classes/subclasses/groups/subgroups or electronic resources, or employing different search strategies or search queries). Furthermore, the prior art applicable to reject claims drawn to one specie will not likely be applicable to reject claims drawn to another specie.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Stephanie Williams (Reg. 71,825) on August 9, 2022 a provisional election was made without traverse to prosecute Species II, Fig. 9A-9B and subspecies C, Fig. 10C, claims 21-26, 28, 30, 31, 33-36. Affirmation of this election must be made by applicant in replying to this Office action. Claims 27, 29, 32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.	Furthermore, it was agreed upon that the attorney will amend claim 28 in the reply to this non-final rejection. Accordingly, the claim will be examined as the following: 	The thermal management system of claim 26, wherein the integrally formed support posts comprise non-porous solid portions [
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the “cold reservoir” in line 3 of claim 21 is not shown anywhere in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because solid shading and photographs are not permitted. See 37 CFR 1.84(m) and 37 CFR 1.84(b)(1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 21 is objected to because of the following informalities: “a hollow vapor chamber configured to contain a working fluid” in line 2 should be changed to “a hollow vapor chamber contains a working fluid” because the claims recite the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claim 21 is objected to because of the following informalities: “the non-porous exterior wall has a component side surface configured to be thermally coupled to” in line 7 should be changed to “the non-porous exterior wall has a component side surface .  Appropriate correction is required.
Claim 26 is objected to because of the following informalities: “the integrally formed vapor chamber” in line 1 and 3 should both be changed to “the hollow vapor chamber” since this is the same limitation as “a hollow vapor chamber” in line 2 of claim 21. Applicant should have uniform terminology throughout the claims. Appropriate correction is required.
Claims 28, 30 are objected to because of the following informalities: “the integrally formed support posts” should be changed to “the integrally formed internal support posts” in order to agree with claim 26. Applicant should have uniform terminology throughout the claims. Appropriate correction is required.
Claim 34 is objected to because of the following informalities: “a mounting portion that is configured to retain” in line 2 should be changed to “a mounting portion that retains” because the claims recite the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the solid exterior wall" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the non-porous solid exterior wall". There is insufficient antecedent basis for this limitation in the claim.
Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims.
Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 26, 28, 33, 34, 36 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ikeda (JP 2000-035294 with translation attached).Re claim 21:	Ikeda discloses	A thermal management system (everything in fig. 3), comprising: a hollow vapor chamber (120 in fig. 3; para. 0006 and the last para. on page 5 of the translation) configured to contain a working fluid (‘working fluid’ in para. 0006, 0007) that conducts heat from a heat source (46, 440, 441, 442 in fig. 3) to a cold reservoir (the right section of 120 in fig. 3 is a cold reservoir because it contains a vertical section of wick 32 which contains condensed fluid), the hollow vapor chamber having an interior (interior of 120 in fig. 3) defining a vapor space (121 in fig. 3) to contain a vapor of the working fluid (the working fluid evaporates at the heat absorbing side or the bottom side according to para. 0006) and having a non-porous exterior wall (exterior wall of 120 in fig. 3 is non-porous) and a porous wick structure (32 in fig. 3; 4th to last para. on page 4 of the translation) integrally formed with the solid exterior wall (32 is integrally formed with the exterior wall of 120 in fig. 3) by an additive manufacturing process, the porous wick structure being in the interior of the hollow vapor chamber (32 is in the interior of 120 in fig. 3), wherein 	the non-porous exterior wall has a component side surface (bottom surface of 120 in fig. 3) configured to be thermally coupled (para. 0006) to a heat generating component (441 in fig. 3; last para. on page 5 of the translation) of the heat source (46, 440, 441, 442 in fig. 3), the component side surface having a shape that at least partially conforms to at least one surface of the heat generating component (the bottom surface of 120 conforms to 441 in fig. 3), and	a portion of the porous wick structure opposite the component side surface of the solid exterior wall directs the working fluid toward the heat generating component (the top portion of 32 opposite to the bottom surface of 120 directs condensed liquid back downwards towards the 441 below in fig. 3; 3rd para. on page 4 of the translation).Note: The recited method of making process limitations in this claim are an additive manufacturing process. Even though the claim is limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim(s) is the same as or obvious from a product of the prior art, the claim(s) are unpatentable even though the prior product was made by a different process.  See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product claimed and not of the recited process steps which must be established. See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). It should also be noted that a “[p]roduct-by process claim, although reciting subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”. See In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976). The presence of process limitations in product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See In re Stephens, 145 USPQ 656 (CCPA 1965). Therefore,  the additive manufacturing process limitations do not have any limiting effect on the claimed structure and do not have any patentable weight.	Alternatively, the office takes official notice that the additive manufacturing process was well known in the art.	therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the additive manufacturing process for making of the thermal management system of Ikeda, in order to add the wick structure to the exterior wall quickly and cheaply. Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 22:	Ikeda discloses wherein the hollow vapor chamber (120 in fig. 3) further comprises a condenser (the fluid condenses at the top end of 120 in fig. 3) integrally formed by the additive manufacturing process (not given patentable weight as explained above).Re claim 26:	Ikeda discloses the integrally formed vapor chamber (120 in fig. 3) comprises integrally formed internal support posts (22, 23, 24, in fig. 3) formed by the additive manufacturing process (not given patentable weight as explained above) that extends between opposing sides of the integrally formed vapor chamber (22, 23, 24 extends between the top and bottom sides of 120 in fig. 3).Re claim 28:	Ikeda discloses wherein the integrally formed support posts comprise non-porous solid portions (22, 23, 24 in fig. 3; in the 5th to last para. on page 4).Re claim 33:	Ikeda discloses wherein the component side surface of the non-porous solid exterior wall is non-planar (bottom surface of 120 is non-planar in fig. 3).Re claim 34: 	Ikeda discloses wherein the component side surface includes a mounting portion (mounting portion at the bottom surface of 120 in fig. 3) that is configured to retain (fig. 3) the heat generating component (441 in fig. 3) of the heat source (46, 440, 441, 442 in fig. 3).Re claim 36:	Ikeda discloses wherein the additive manufacturing process (not given patentable weight as explained above) comprises 3D printing, rapid prototyping, direct digital manufacturing, selective laser melting, electron beam melting, or direct metal laser melting. 
Claims 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP 2000-035294) in view of Lee (US 2005/0199376).Re claim 23:	Ikeda does not explicitly disclose wherein the condenser comprises a plurality of hollow fins integrally formed with the hollow vapor chamber by the additive manufacturing process.	Lee discloses wherein the condenser comprises a plurality of hollow fins (the condenser is made up of a bunch 120’s in fig. 1) integrally formed with the hollow vapor chamber (chamber below the 120’s in fig. 1) by the additive manufacturing process (not given patentable weight as explained above). 	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ikeda wherein the condenser comprises a plurality of hollow fins integrally formed with the hollow vapor chamber by the additive manufacturing process as taught by Lee, in order to dissipate more heat out into the environment.Re claim 24:	The modified Ikeda does not explicitly disclose, wherein the plurality of hollow fins are in fluidic communication with the vapor space.	Lee discloses wherein the plurality of hollow fins (120’s in fig. 1) are in fluidic communication (fig. 1) with the vapor space (112 in fig. 1; para. 0027). 	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ikeda wherein the plurality of hollow fins are in fluidic communication with the vapor space as taught by Lee, in order to dissipate additional heat to the outside environment. 
Claims 25, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP 2000-035294) in view of Hou (US 2007/0193723).Re claim 25:	Ikeda does not explicitly disclose wherein the porous wick structure has one or more of a non-uniform thickness, a non-uniform porosity, a non-uniform pore-size, or non-uniform permeability.	Hou discloses wherein the porous wick structure has one or more of a non-uniform thickness, a non-uniform porosity, a non-uniform pore-size (240, 250, 260 in fig. 1 have non-uniform porosity), or non-uniform permeability.	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ikeda wherein the porous wick structure has one or more of a non-uniform thickness, a non-uniform porosity, a non-uniform pore-size, or non-uniform permeability as taught by Hou, in order to provide a satisfactory rate of heat dissipation and reduced thermal resistance (para. 0004; Hou).Re claim 31:	Ikeda does not explicitly disclose wherein pores of the porous wick structure on a liquid transport side adjacent the non-porous solid exterior wall are larger than pores on a vapor transport side adjacent the vapor space.	Hou discloses wherein pores of the porous wick structure (200 in fig. 1; para. 0014) on a liquid transport side (600 in fig. 1; para. 0014) adjacent the non-porous solid exterior wall (100 in fig. 1) are larger than (fig. 1) pores on a vapor transport side (400 in fig. 1; para. 0014) adjacent the vapor space (space at the middle of 100 in fig. 1).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ikeda wherein pores of the porous wick structure on a liquid transport side adjacent the non-porous solid exterior wall are larger than pores on a vapor transport side adjacent the vapor space as taught by Hou, in order to provide a satisfactory rate of heat dissipation and reduced thermal resistance (para. 0004; Hou).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP 2000-035294) in view of Yamamoto (US 6,269,866).Re claim 30:	Ikeda does not explicitly disclose wherein the integrally formed support posts are curved.	Yamamoto discloses wherein the integrally formed support posts are curved (10 in fig. 15 are curved; col. 12, lines 54-62).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ikeda wherein the integrally formed support posts are curved as taught by Yamamoto, in order for the support posts to have a larger surface area so more heat can be transferred.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP 2000-035294) in view of Takeda (JP 2004-146627 see attached translation).Re claim 35:	Ikeda does not explicitly disclose wherein the mounting portion retains the heat generating component by a friction fit.	Takeda discloses wherein the mounting portion (12 + 13 in fig. 8-10; para. 0030, 0031) retains the heat generating component (2 in fig. 8-10) by a friction fit (12 + 13 are in direct contact with the sides of 2 in fig. 9 and therefore holds 2 with friction).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ikeda wherein the mounting portion retains the heat generating component by a friction fit as taught by Takeda, in order to strengthen the attachment between the heat generating component and the mounting portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2015/0237762 - is considered pertinent because this reference describes a vapor chamber with a conformal bottom side attached to heat generating components wherein the vapor chamber has a heat pipe.
US 2011/0232877 - is considered pertinent because this reference describes a vapor chamber with wavelike support posts within as well as a wick layer.
US 2009/0040726 - is considered pertinent because this reference describes a vapor chamber with vertical supports as well as a wick layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949. The examiner can normally be reached Tuesday, Thursday, 10am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZHENGFU J FENG/
Examiner, Art Unit 2835                                                                                                                                                                                                        
August 22, 2022  


/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835